            Case 3:21-cv-01074-RAM Document 1 Filed 02/15/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO

FIDEL ALBERTO SANTIAGO VALENTIN,
VICTOR ARTURO PÉREZ PÉREZ
                                                        CIVIL NO. 21-01074
   Plaintiffs
          v.

APS HEALTHCARE PUERTO RICO, INC.,                       ADA; REHABILITATION ACT;
APS CLINICS OF PUERTO RICO, INC.,                       DAMAGES
LUTGARDO ACEVEDO-LOPEZ

  Defendants

                                   NOTICE OF REMOVAL

TO THE HONORABLE COURT:

       COME NOW defendants APS Healthcare Puerto Rico, Inc. and APS Clinics of Puerto

Rico, Inc. (hereinafter jointly referred to as “APS”), through the undersigned attorney, and very

respectfully Allege and Pray as follows:

       1.       APS hereby removes Case No. AG2021CV00013 from the Puerto Rico Court of

First Instance, Aguadilla Part, to the United States District Court for the District of Puerto Rico,

pursuant to 28 U.S.C. §1331, and as grounds for its removal states as follows:

                                  STATEMENT OF THE CASE

       2.       On January 6, 2021 Plaintiffs filed a Complaint in the Puerto Rico Court of First

Instance, Aguadilla Part styled Fidel Alberto Santiago Valentín et als. v. APS Healthcare Puerto

Rico, Inc., et als., Case No. AG2021CV00013 (the “State Court Action”). See, Exhibit A.

       3.       APS was served with summons on January 15, 2021. See, Exhibits B and C (which

will be submitted in English by the end of the week).




                                                                                                  1
            Case 3:21-cv-01074-RAM Document 1 Filed 02/15/21 Page 2 of 3




       4.      Co-defendant Lutgardo Acevedo has not been served. Plaintiffs informed that they

will be moving to voluntarily dismiss the complaint against him. See, Exhibit D. Consequently,

there are no additional co-defendants in the case.

                        FEDERAL MATTER UNDER 28 U.S.C. §1331

       5.      The complaint asserts a cause of action under the Americans with Disabilities Act,

42 U.S.C §12101 et seq. and a second cause of action under Section 504 of the Rehabilitation Act,

29 U.S.C. §794. Additionally, the complaint contains one cause of action under the torts provision

in Article 1536 of the Puerto Rico Civil Code of 2020, over which this Court can exercise

supplemental jurisdiction.

       6.      In general, Plaintiffs complain that they are hard of hearing and that APS has

discriminated against them by not having interpreters during the psychiatric and/or psychological

sessions. Plaintiffs also allege, seemingly on behalf of the complete hearing-impaired population,

that APS does not comply with other statutory requirements under ADA and the Rehabilitation

Act.

       7.      The relief sought by Plaintiffs includes a) injunctive relief; b) compensatory and

mental damages for no less than $500,000; c) costs and attorneys’ fees.

        ALL PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN SATISFIED

       8.      Pursuant to 28 U.S.C. §1446(a), a true and correct copy of all of the process,

pleadings, orders and documents from the State Court Action which have been served upon APS

are being filed with this Notice of Removal.

       9.      This Notice of Removal has been filed within 30 days from the date in which APS

was served with summons. Removal is therefore timely in accordance with 28 U.S.C. §1446(b).




                                                                                                2
          Case 3:21-cv-01074-RAM Document 1 Filed 02/15/21 Page 3 of 3




       10.      Venue is proper pursuant to 28 U.S.C. §1441(a) and 1446(a) because the United

States District Court for the District of Puerto Rico is the federal judicial district embracing the

Puerto Rico court where the State Court Action was originally filed.

                                              CONCLUSION

       By this Notice of Removal, APS does not waive any objections it may have as to service,

jurisdiction or venue, or any other defenses or objections it may have to this action. APS intends

no admission of fact, law or liability by this Notice, and expressly reserves all defenses, motions

and/or pleas.

       RESPECTFULLY SUBMITTED, this 15th day of February 2021.

                                 CERTIFICATE OF SERVICE

       A true and exact copy of this document has been sent to José Carlos Vélez Colón to his

email address at jvelez@velezlawgroup.com and to Zuleika Castro de Jesús to her email address

at zcastro@dejesuslaw.com.

                                                       S/ LYDIA M. RAMOS CRUZ
                                                       LYDIA M. RAMOS CRUZ
                                                       USDC/PR 214104
                                                       1509 López Landrón
                                                       American Airlines Bldg, PH
                                                       San Juan, Puerto Rico 00911
                                                       Tel: (787) 508-2525
                                                       E-mail: lramos@carlolaw.com




                                                                                                       3
